June 30, 2009 INVESTMENT OBJECTIVE The Merger Fund seeks to achieve capital growth by engaging in merger arbitrage. PRINCIPAL INVESTMENT STRATEGY The Fund normally invests at least 80% of its assets in companies involved in pending mergers, takeovers and other corporate reorganizations. For most of its merger arbitrage investments, the Fund's potential profit is equal to the difference between the price at which it acquires the target company's shares and their expected value upon completion of the transaction. PRINCIPAL INVESTMENT RISK The principal risk associated with the Fund's merger arbitrage strategy is that certain of the proposed reorganizations in which the Fund invests may be renegotiated or terminated, in which case losses may be realized. The Fund’sinvestment strategy may result in short-term capitalappreciation. The Fund is nota “diversified” fund. PERFORMANCE Annualized Returns vs. S&P 500 Index (through June 30, 2009) Since 1 Year 3 Years 5 Years 10 Years Inception* The Merger Fund 5.76% 3.19% 3.77% 5.00% 7.55% S&P 500 Index** -26.21% -8.22% -2.24% -2.22% 8.04% *January 31, 1989 **With dividends reinvested. The S&P 500 Index is an unmanaged composite index of 500 widely held stocks. The performance figures shown above represent past performance and do not guarantee future results. The Fund's share price and return will vary, and investors may have a gain or loss upon redemption of their shares. Current performance may be lower or higher than the performance figures shown above. The Fund imposes a 2% redemption fee on shares redeemed within 30 days of purchase. FUND FACTS Ticker MERFX CUSIP 589509108 Inception Date 1/31/89 NAV $15.00 Minimum Initial Investment $2,000 Minimum Initial IRA Investment $2,000 Minimum Subsequent Investment None Total Net Assets $1.6 billion Management Fee 1.00%* Gross Expense Ratio 1.53% Portfolio Turnover Rate 353% * 0.9% on net assets between $1.5 billion and $2.0 billion PORTFOLIO Equity Investments Five largest positions as % of net assets: 28.8% Median position size: 1.0% Number of long positions: 46 Number of short positions: 21 Long positions as % of net assets: 78.0% Short positions as % of net assets: 37.9% U.S. positions as % of longs: 79.3% Canadian positions as % of longs: 9.2% Australian positions as % of longs: 6.5% European positions as % of longs: 2.3% South American positions as % of longs: 0.9% Top Ten Equity Holdings (% of net assets) Wyeth 8.2% Schering Plough Corp. 6.2% Sun Microsystems, Inc. 5.1% Citigroup Inc. 5.0% Liberty Media Corporation 4.3% Embarq Corporation 4.3% Bank of America Corporation 4.2% Lion Nathan Ltd. 4.0% Data Domain, Inc. 4.0% Petro-Canada 3.4% Fund holdings and asset allocation are subject to change at any time and are notrecommendations to buy or sell any security. Before investing in The Merger Fund, consider its investment objectives, risks, charges and expenses. For a prospectus containing this and other information, contact your investment professional or view it online at www.mergerfund.com. Please read it carefully. June 30, 2009 A
